UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
ABDULGHEFUR AHMED HASSEN a/k/a
NABIL HASSAN,

                          Plaintiff,                         MEMORANDUM AND ORDER
                                                             16-CV-00996
        - against -


LORETTA LYNCH,
UNITED STATES ATTORNEY GENERAL, et al.,

                           Defendants.
---------------------------------------------------------x
GLASSER, Senior United States District Judge:

        Plaintiff Abdulghefur Ahmed Hassen (“Mr. Hassen” or “Plaintiff”) brought this action on

February 1, 2016, seeking de novo judicial review, under 8 U.S.C. § 1421(c), of a U.S. Citizenship

and Immigration Service (“USCIS”) decision denying his application for naturalization. (ECF No.

1, “Complaint”). On November 13, 2018, the Court denied Defendants’ motion to dismiss Mr.

Hassen’s request for judicial review pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure.      (ECF No. 18).          On November 19, 2018, Defendants moved, unopposed, for

reconsideration of that motion based on the Second Circuit’s decision in Chan v. Gantner, 464

F.3d 289 (2006). (ECF No. 20). Having reconsidered the motion and the Second Circuit’s

decision, Defendants’ motion is GRANTED and Mr. Hassen’s claim is dismissed.

                                               BACKGROUND

        The Court assumes the parties’ familiarity with the facts of this case and refers to its

Memorandum and Order denying Defendants’ Motion to Dismiss. (ECF No. 18). In sum, on

October 12, 1993, Mr. Hassen pled guilty to a violation of 21 U.S.C. § 863(a)(2) for “us[ing] the

mails or any other facility of interstate commerce to transport drug paraphernalia.” (Complaint ¶



                                                         1
16). Fourteen years later, on February 8, 2007, immigration authorities commenced removal

proceedings against him, but he was granted a waiver of deportation pursuant to 8 U.S.C. §

1182(c). (ECF No. 9, Exhibit 3). Since then, other than a traffic violation, he has not committed

any crimes.

       On February 26, 2015, Mr. Hassen filed an application for naturalization. His application

was denied with the following explanation:

       [y]ou must demonstrate that you are a person of good moral character. Because you
       have been convicted of an aggravated felony on or after November 29, 1990, you
       are permanently barred from establishing good moral character. Therefore, you are
       ineligible for naturalization.

(ECF No. 9, Exhibit 6). He appealed that decision, and on February 1, 2016, USCIS affirmed the

denial on the same grounds. (ECF No. 9, Exhibit 7).

                                          DISCUSSION

       On November 13, 2018, the Court denied Defendants’ motion to dismiss Mr. Hassen’s

request for de novo judicial review of his naturalization application because Mr. Hassen “pled

guilty to an aggravated felony 22 years before [the] application, well before the five-year statutory

period began to run.” (ECF No. 18 at 4). The “statutory period” the Court referred to is described

in 8 U.S.C. § 1427(a) as follows:

       No person, except as otherwise provided in this subchapter, shall be naturalized
       unless such applicant, (1) immediately preceding the date of filing his application
       for naturalization has resided continuously, after being lawfully admitted for
       permanent residence, within the United States for at least five years and during the
       five years immediately preceding the date of filing his application has been
       physically present therein for periods totaling at least half of that time, and who
       has resided within the State or within the district of the Service in the United States
       in which the applicant filed the application for at least three months, (2) has resided
       continuously within the United States from the date of the application up to the time
       of admission to citizenship, and (3) during all the periods referred to in this
       subsection has been and still is a person of good moral character, attached to the
       principles of the Constitution of the United States, and well disposed to the good
       order and happiness of the United States.

                                                 2
(emphasis added). Under 8 U.S.C. § 1101(f)(8), a person cannot establish “good moral character”

if “during the period for which good moral character is required to be established is, or was . . .

one who at any time has been convicted of an aggravated felony.” The Second Circuit in Chan

interpreted these two provisions to mean the following: “‘[D]uring the period for which good

moral character is required,’—i.e. ‘the five years immediately preceding the date of filing his

application,’ § 1427(a)—[the plaintiff] remained ‘one who at any time has been convicted of an

aggravated felony,’ § 1101(f),” and thus “an applicant convicted of an aggravated felony is

precluded under 8 U.S.C. § 1101(f)(8) from establishing good moral character regardless of when

the conviction occurred.” 464 F.3d at 294. While the Court agrees with the plaintiff in Chan that

“8 U.S.C. § 1101(f) is ambiguous because the introductory language referring to ‘the period for

which good moral character is required to be established’ contradicts the reference in section

1101(f)(8) to ‘one who at any time1 has been convicted of an aggravated felony,’” the Second

Circuit rejected that interpretation and this Court is bound by that decision.

       The Court previously noted that Mr. Hassen pled guilty to an aggravated felony, but some

discussion as to that finding is warranted.2 An “aggravated felony” is defined to include “illicit

trafficking in a controlled substance (as defined in section 802 of Title 21), including a drug

trafficking crime (as defined in section 924(c) of Title 18).” 8 U.S.C. § 1101(a)(43)(B). 18 U.S.C.




1
  As literally construed and applied, a lawful, constructive life lived, however long between the
judgment of conviction and the application for citizenship, is irrelevant as is unquestioned
repentance.
2
 The Court also noted that “one may look askance regarding the glass pipe drug paraphernalia,”
(ECF No. 18 at 4), given the factors the government should consider in determining what
constitutes drug paraphernalia pursuant to 21 U.S.C. § 863(3). Having pled guilty to transporting
drug paraphernalia, Mr. Hassen’s argument regarding the same, (ECF No. 12 at ¶¶ 1-2), cannot be
considered.
                                                  3
924(c) provides that “the term ‘drug trafficking crime’ means any felony punishable under the

Controlled Substances Act (21 U.S.C. 801 et seq.) . . . .” Having pled guilty to 21 U.S.C. 863(a)(2),

a felony punishable under the Controlled Substances Act, Mr. Hassen has technically been

convicted of an “aggravated felony” within the meaning of 8 U.S.C. 1101(a)(43)(B). While it is

questionable that Congress intended the sale of glass pipes for tobacco smoking to be considered

a “drug trafficking crime” within the meaning of the Controlled Substances Act, the statutes, read

in tandem, are clear on their face.

                                         CONCLUSION

         Accordingly, for the reasons set forth above, Defendants’ motion to reconsider the Court’s

previous Memorandum and Order, (ECF No. 18), is GRANTED and Mr. Hassen’s request for

judicial de novo review of his naturalization application is dismissed.

         SO ORDERED.
Dated:          Brooklyn, New York
                April 3, 2019

                                                      /s/       ___
                                                      I. Leo Glasser                       U.S.D.J.




                                                 4
